U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-154989 ENTEST BIOMEDICAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3431263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4700 Spring Street, St 203, La Mesa, California 91942 (Address of Principal Executive Offices) (Issuer’s telephone number) None (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company APPLICABLE ONLY TO CORPORATE ISSUERS: As ofMay 31, 2010,17,553,040 shares of common stock were issued and outstanding. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes []No [X] Transitional Small Business Disclosure Format (Check One) Yes []No [X] Contents PART I - FINANCIAL INFORMATION 2 ITEM 1.FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEET 2 CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) 3 STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) 4 CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 11 PART II—OTHER INFORMATION 11 ITEM 1. LEGAL PROCEEDINGS. 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 1 PARTI - FINANCIAL INFORMATION Item1.Financial Statements Entest BioMedical, Inc. (A Development Stage Company) ConsolidatedBalance Sheet As of As of May 31, 2010 August 31, 2009 (unaudited) ASSETS Current Assets Cash $ $ Current Portion of Prepaid Expenses Employee Receivable - Total Current Assets Long Term Assets Non Current Portion of Prepaid Expenses Deposits TOTAL ASSETS $ $ LIABILITES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable Notes Payable Accrued Expenses Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock,$0.001 par vale, 70,000,000 shares authorized,17,050,000 and 17,553,040 shares issued and outstanding as of August 31, 2009 and May 31, 2010 Preferred Stock , $001 par value 5,000,000 shares authorized, 0 shares issued and outstanding as of August 31, 2009 and May 31, 2010 Additional paid in Capital Contributed capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The Accompanying Notes are an Integral Part of these Financial Statements 2 Entest BioMedical, Inc. (A Development stage Company) Consolidated Statement of Operations (Unaudited) Period from Inception (August 22, 2008) For The Three MonthsEnded For The Nine Months Ended through May 31, 2010 May 31, 2010 May 31, 2009 May 31, 2010 May 31, 2009 REVENUES Total Revenues $
